Anderson, J.
I dissent from the majority opinion. There are two lines of authorities. One holds to the doctrine that there must be a positive identification in the writing of the debt referred to, that it must name the amount of the debt. Another line of authorities holds to the doctrine that the identification of the debt may be by parol evidence provided the writing itself points with certainty to the matter aliunde. 17 Ruling-Case Law, p. 905, section 264. Mississippi has aligned herself with the latter. Hart v. Boyt, 54 Miss. 547; Heflin v. Kinard, 67 Miss. 522, 7 So. 493; Yarbrough v. Gilland, 77 Miss. 139, 24 So. 170; Stewart v. Forman, 90 Miss. 85, 43 So. 67; Edward Thompson Co, v. Foy, 115 Miss. 848, 76 So. 685.
The balance due by appellant when he wrote the last letter was agreed upon, and the agreement was embodied in the two letters in'connection with the written statement of the account sent by appellee to appellant. Here *843is the case: Appellant wrote a letter to appellee asking for a statement of the balance due. Appellee replied in writing that it was one thousand six hundred seven dollars and twenty-eight cents. On receipt of that letter from appellee, appellant wrote appellee inclosing a check for one thousand dollars, and stating that he would pay the balance soon. How could a written agreement point with more definiteness and certainty to a fact resting in parol? There was no dispute^ about the amount, both parties thoroughly understood what it was. The cases relied on in the majority opinion in my judgment do not justify the statement therein that “ unless the debt is evidenced by a written instrument from which the amount due thereon can be ascertained by calculation,” parol evidence to identify it is inadmissible. I do not think there is a case in our decisions that justifies any such statement. On the contrary, the cases decided by this court hold that where the writing points to some fact, although resting in parol, by which the debt can be certainly ascertained it is sufficient.
In all other respects I agree with the majority opinion.
I am authorized by Judge Cook to say he joins in this dissent.
Per Curiam.
The judgment herein was reversed on a former day, for the reason that the court below erroneously granted the appellee an instruction to the jury to return a verdict in its favor. As will appear from the opinion then rendered, two reasons were assigned for holding this instruction erroneous: (1) That on the evidence it was for the jury to say whethfer or not the appellant authorized or ratified Everhardt’s purchase of the material for his, the appellant’s, account; and (2) that the greater part of the account sued on is barred by the three-year statute of limitations. On the second of these questions the court was divided four to *844two, Judge Sykes voting with the majority. Since the rendition of our former judgment, Judge Sykes has ceased to be' a member of the court and has been succeeded by Judge McG-owen, who agrees with .Judges Anderson and Cook that the appellant’s letters set forth in the original opinion in chief constitute a sufficient acknowledgment of or promise to pay the account sued on to save it from the bar of the three-year statute of limitations. Consequently, the court is now equally divided on that question, Judges Ethridge, Holden, and Smith adhering to the view thereof set forth in the original opinion in chief, Judges McGowen and Cook concurring with Judge Anderson in the views -set forth by him in his dissenting opinion.
A decision of this question is not necessarjr to the reversal of the judgment of the court below, for, as hereinbefore set forth, the instruction here under consideration was erroneous for another reason; and because of the division among us as to whether or not the three-year statute of limitations applies, we will express no opinion thereon, but will rest the reversal of the judgment of the court below on the first reason herein-before set forth. The opinion hereinbefore rendered will not be withdrawn, but the views therein expressed on the statute of limitations are not now and must not be considered as the views of the court, but of Judges Ethridge, Holden, and Smith only; the views of Judges McGowen, Anderson, and Cook being as set forth by Judge Anderson in his dissenting opinion.
With this modification of the opinion, the suggestion of error will be overruled.

Overruled.